Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141724                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SAMUEL SOLOMON,                                                                                         Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 141724
                                                                   COA: 291780
                                                                   Eaton CC: 08-000797-CK
  BLUE WATER VILLAGE EAST, L.L.C.,
  BLUE WATER VILLAGE SOUTH, L.L.C.,
  and FADY, INC.,
             Defendants-Appellants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2011                       _________________________________________
           p0329                                                              Clerk